Exhibit 10.13

 

DEFERRED STOCK


PERFORMANCE AWARD AGREEMENT



 



 

THIS AGREEMENT is made on [__________________] (“Grant Date”) between Oil States
International Inc., a Delaware corporation (the “Company”), and
[__________________] [__________________] (“Employee”).

 

To carry out the purposes of The Second Amended and Restated 2001 Equity
Participation Plan of Oil States International, Inc. (as amended from time to
time, the “Plan”), by affording Employee the opportunity to acquire shares of
common stock of the Company (“Stock”), and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
Employee hereby agree as follows:

 

1.     Grant of Award. The Company grants to Employee on the Grant Date a
Deferred Stock performance award (“Performance Award”) comprised of a number of
Deferred Stock units equal to the number of shares of Stock as set forth in the
Notice of Grant of Performance Award (“Notice”), attached as Exhibit A, which
Notice is incorporated herein by reference as a part of this Agreement. Subject
to Section 2, the maximum number of shares of Stock that Employee may earn
pursuant to this Performance Award is determined by the schedule set forth in
the Notice. Employee acknowledges receipt of a copy of the Plan, and agrees that
this Performance Award shall be subject to all of the terms and conditions set
forth herein and in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall govern.

  

2.       Vesting.

 

(a)     If Employee remains continuously employed by the Company from the Grant
Date through [__________], this Performance Award shall vest in Employee on such
date at the level set forth in the Notice based upon achievement of the Company
performance objectives set forth in the Notice (“Performance Objectives”) during
the period commencing on [__________] and ending [__________] (the “Performance
Period”). As soon as administratively practicable after the end of the
Performance Period (or such earlier date as set forth in Sections 2(b), (c) or
(d)), the Compensation Committee of the Board (“Committee”) shall affirm in
writing the extent to which the Performance Objectives have been achieved and
the number of units of Deferred Stock that are vested in Employee as a result of
such achievement.

 

(b)     If on or after the eighteen-month anniversary of the Grant Date and
prior to the end of the Performance Period (i) a “Change of Control” (as defined
in Treasury Regulation Section 1.409A-3(i)(5) that also meets the definition of
“Change of Control” under the Plan) of the Company occurs, (ii) Employee incurs
a “Disability” (as defined in Treasury Regulation Section 1.409A-3(i)(4) that
also meets the definition of “disability” under the Company’s long-term
disability plan), or (iii) Employee’s employment terminates due to Employee’s
death, this Performance Award shall vest on the earliest of such events at the
greater of the “Determined Percentage” (as defined below) and the “target” level
of performance as set forth in the Notice. For this purpose, the “Determined
Percentage” means the percentage of vesting that would have occurred respecting
the Performance Award pursuant to the Notice as if the date of the applicable
vesting event was the most recently completed fiscal quarter of the Company. As
soon as administratively practicable after the date of the applicable vesting
event described in clauses (b)(i) or (b)(ii) above, the Committee shall affirm
in writing the extent to which the Performance Objectives have been achieved and
the number of units of Deferred Stock that vest as a result of such achievement.

 

 

 


--------------------------------------------------------------------------------

 

 

(c)     If on or after eighteen-month anniversary of the Grant Date and prior to
the end of the Performance Period the Employee terminates employment with the
Company on or after age sixty for a reason other than death or Disability
(“Retirement”), this Performance Award shall vest on the date of such
termination due to Retirement (the “Retirement Date”) at the “Determined
Percentage” (as defined below). For this purpose, the “Determined Percentage”
means the percentage of vesting that would have occurred respecting the
Performance Award pursuant to the Notice as if the date of the applicable
vesting event was the Employee’s Retirement Date, multiplied by a fraction, the
numerator of which is equal to the number of Employee’s actual days of
employment from the Grant Date to Employee’s Retirement Date, and the
denominator of which is equal to the total number of days in the Performance
Period. As soon as administratively practicable after the Retirement Date, the
Committee shall affirm in writing the extent to which the Performance Objectives
have been achieved and the number of units of Deferred Stock that are vested in
Employee as a result of such achievement.

  

(d)     If prior to the eighteen-month anniversary of the Grant Date (i) a
Change of Control occurs, (ii) Employee incurs a “Disability”, or
(iii) Employee’s employment terminates due to Employee’s death, this Performance
Award shall vest on the earliest of such events at the greater of the Determined
Percentage (as defined below) and the percentage attributable to the “target”
level of performance as set forth in the Notice. For this purpose, the
“Determined Percentage” means the percentage of vesting that would have occurred
respecting the Performance Award pursuant to the Notice as if the date of the
applicable vesting event was the most recently completed fiscal quarter of the
Company on or following the Grant Date. Notwithstanding the foregoing, if the
vesting event is as a result of (ii) or (iii) above, the Determined Percentage
shall be multiplied by a fraction, the numerator of which is equal to the number
of Employee’s actual days of employment from the Grant Date to the date of
Disability or death, as applicable, and the denominator of which is equal to the
total number of days in the Performance Period. As soon as administratively
practicable after the date of the applicable vesting event, the Committee shall
affirm in writing the extent to which the Performance Objectives have been
achieved and the number of units of Deferred Stock that vest as a result of such
achievement.

 

(e)     If Employee’s employment with the Company is terminated prior to the end
of the Performance Period, and neither (b), (c) nor (d) above apply, this
Performance Award automatically shall be forfeited in full, without payment, on
such termination.

 

3.       Payment. As soon as administratively practicable after, and in no event
later than 2 ½ months following the end of the calendar year in which occurs,
the earliest of the applicable vesting events pursuant to Section 2(a), (b),
(c), or (d), Employee shall receive from the Company, subject to satisfying the
tax withholding obligations of Section 6, the shares of Stock represented by
such vested units of Deferred Stock in this Performance Award. It is understood
that the consideration for the issuance of such Stock is Employee’s services to
the Company, which services shall have a value not less than the par value of
such Stock.

 

4.       Community Interest of Spouse. The community interest, if any, of any
spouse of Employee in this Performance Award shall be subject to all the terms,
conditions and restrictions in the Plan, this Agreement and the Notice.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

5.      No Shareholder Rights. Neither Employee, nor anyone lawfully claiming
under Employee, shall have any right to vote, receive dividends or any other
privileges or rights of a shareholder of the Company with respect to the units
of Deferred Stock subject to this Performance Award, unless and until shares of
Stock are delivered to Employee following the vesting of such Deferred Stock
units.

 

6.      Withholding of Tax. To the extent that payment of this Performance Award
results in compensation income to Employee for federal, state or other tax
purposes, Employee shall (a) deliver to the Company, at the time of such
payment, such amount of money or shares of Stock, (b) direct the Company to
withhold or “net” such amount of Stock otherwise payable pursuant to this
Agreement, or (c) provide any combination of (a) or (b), as required for the
Company to meet its statutory minimum withholding obligations under applicable
tax laws or regulations. Notwithstanding the foregoing, in satisfaction of the
proceeding obligations, Employee may elect to have the Company withhold or “net”
shares of Stock otherwise payable pursuant to this Agreement with a value in
excess of such minimum tax withholding obligations, but not in excess of the
withholding determined by the maximum individual statutory rate in the
applicable jurisdiction.

 

7.      Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of the Company, any parent or subsidiary entity of the Company or
any successor to any of the foregoing. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Committee in its sole discretion, and its
determination shall be final. For purposes of this Agreement, termination of
Employee’s employment with the Company shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (“Code”).

  

8.       Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Performance Award. Specifically, but not by way of
limitation, the Committee’s determinations respecting the attainment of the
Performance Objectives shall be made in its sole discretion, shall be subject to
such adjustments consistent with the intent of this Agreement as the Committee
deems appropriate and shall not be subject to challenge by Employee or any other
person.

 

9.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

 

10.     Non-Alienation. Employee shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or any rights hereunder, except
by will or the laws of descent and distribution.

 

11.      Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment, nor shall any provision hereof affect
(a) the right of the Company to terminate Employee anytime, with or without
reason, or (b) the terms and conditions of any other written agreement between
the Company and Employee, except as expressly provided therein.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

12.        Code Section 409A. Each payment of Stock under this Agreement is
intended to be a short-term deferral under Treasury Regulation
Section 1.409A-1(b)(4). Each payment of Stock under this Agreement, and each
payment or benefit payable pursuant to the terms of the benefit plans, programs
and policies of the Company, shall be considered a separate payment for purposes
of Section 409A of the Code. Notwithstanding any provision in the Plan or this
Agreement to the contrary, if any payment or benefit provided for under this
Agreement would be subject to additional taxes and interest under section 409A
of the Code if the Employee’s receipt of such payment or benefit is not delayed
in accordance with the requirements of section 409A(a)(2)(B)(i) of the Code,
then such payment or benefit shall not be provided to the Employee (or the
Employee’s estate, if applicable) until the earlier of (i) the date of the
Employee’s death or (ii) the date that is six months after the date of the
Employee’s “separation from service” with the Company within the meaning of the
Section 409A of the Code and the regulations promulgated thereunder.

 

13.        Clawback. The Employee’s receipt of this Performance Award is
expressly conditioned on the Employee’s agreement to the terms and provisions of
this Section, and the Employee acknowledges that the Employee would not have
received this Performance Award in the absence of such agreement. By accepting
this Performance Award, the Employee acknowledges and agrees that:

 

(a)     the compensation (inclusive of Stock) payable pursuant to this
Performance Award and any other award granted to the Employee under the Plan
(whether granted before, on or after the Grant Date) shall not be deemed fully
earned or vested, even if paid or distributed to the Employee, if such
compensation or any portion thereof is subject to recovery, revocation,
recoupment or "clawback" by the Company or any of its affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the "Act"), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Company's Stock is listed (collectively, the
"Rules"), or (iii) any compensation recoupment or clawback policies or
procedures adopted by the Company or any of its affiliates, in each case with
respect to clauses (i), (ii) and (iii) above as such provisions, rules,
regulations, policies and procedures may be adopted and amended from time to
time (including with retroactive effect); and

  

(b)     any other compensation or benefit (inclusive of Stock) payable to or on
behalf of the Employee from the Company or any of its affiliates (whether
payable before, on or after the Grant Date, but excluding any compensation or
benefit payable pursuant to a Performance Award granted under the Plan) shall
not be deemed fully earned or vested, even if paid or distributed to the
Employee, if such compensation, benefit or any portion thereof is subject to
recovery, revocation, recoupment or clawback by the Company or any of its
affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by the Company or any of its affiliates,
in each case as the Act, the Rules and such policies and procedures may be
adopted and amended from time to time (including with retroactive effect).

 

In addition, the Employee hereby agrees (on behalf of the Employee and any other
individual, entity or other person claiming under or through the Employee) that:
(x) compensation payable pursuant to this Performance Award and any other
compensation or benefit payable to or on behalf of the Employee (whether under
the Plan or otherwise) shall be subject to recovery, revocation, recoupment or
clawback as provided in the preceding provisions of this Section; and (y) the
Employee (or any such individual, entity or other person) shall not seek
indemnification or contribution from the Company or any of its affiliates with
respect to any amount so recovered, revoked, recouped or clawed back. This
Section shall survive the termination of this Agreement.

 

  

14.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

15.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

 
-4- 

--------------------------------------------------------------------------------

 

 

  

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective on the Grant Date which shall be within the ninety day period
following [__________].

 

 

 

OIL STATES INTERNATIONAL, INC.

                          Oil States International, Inc.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PERFORMANCE MEASURE CONDITIONS 

 

 

Specific Agreement Definitions:

Performance Period

[__________] – [__________]

Target Shares

[__________________]

 

General Definitions:

Performance Measure

Relative Total Shareholder Return (TSR) compared against the [    ] Proxy Peer
Group (Peer Group) approved by the Compensation Committee of the Board of
Directors.

TSR

Relative TSR is to be calculated based on average stock prices for the last 20
trading days of the calendar year preceding the Performance Period (i.e. last 20
trading days of [    ]) compared to the last 20 trading days at the end of the
Performance Period (i.e. last 20 trading days of [    ]).

 

 

TSR Performance Award as % of Grant Value

75th Percentile

(Top)

200%

50th Percentile

(Middle)

100%

25th Percentile

(Bottom)

50%

<25th Percentile

(Non Qualifying)

-

 

NOTES:

 

●

Performance at the 25th percentile or above is required for payout.

 

●

Performance at the 50th percentile will pay 100% of target.

 

●

There will be graduated performance (on a straight line basis) for performance
between the 25th and 50th percentiles, and the 50th and 75th percentiles.

 

●

Performance at the 75th percentile and above will pay 200% of target.

 

●

Payouts under the Performance Award Agreement will not exceed 200% of target.

  